Exhibit 10.1

 

Material Contracts

 

FARMERS AND MERCHANTS TRUST COMPANY OF CHAMBERSBURG

 

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005

 

WHEREAS, Farmers and Merchants Trust Company of Chambersburg (the “Bank”)
previously adopted the Farmers and Merchants Trust Company of Chambersburg
Directors’ Deferred Compensation Plan (the “Plan”), effective July 1, 1986, and
amended and restated the Plan in its entirety effective May 1, 2003, primarily
for the purpose of introducing self-directed investment provisions; and

 

WHEREAS, the purpose of the Plan has been and continues to be to provide, for
the exclusive benefit of the Participants, the opportunity to defer the payment
of director and board member fees due to them from the Bank; and

 

WHEREAS, pursuant to Section 8.1 of the Plan, the Bank reserves the right to
amend the Plan from time to time; and

 

WHEREAS, the United States Internal Revenue Code has now been amended, effective
generally with respect to amounts of deferred compensation earned and vested on
and after January 1, 2005, by the addition thereto of a new Section 409A, as a
result of which certain amendments to the Plan are deemed by the Bank to be
necessary and appropriate; and

 

WHEREAS, effective July 1, 2006, in connection with the merger of Fulton County
National Bank and Trust Company with and into the Bank, the Bank is establishing
a Fulton County Advisory Board and desires to amend the Plan, effective as of
said date, to permit the members of the Advisory Board to become Participants
hereunder, even though they are not members of the Bank’s Board of Directors;
and

 

WHEREAS, the Bank has determined that it is in the best interest of the Bank and
the Participants that the Plan be amended in the foregoing respects;

 

NOW, THEREFORE, the Plan is hereby amended and restated in its entirety,
effective on and after January 1, 2005, except where a different effective date
is otherwise indicated, as hereinafter set forth.

 

ARTICLE I

 

PURPOSE

 

The Bank recognizes that the members of its Board of Directors and its Fulton
County Advisory Board (hereinafter, the “Advisory Board”) possess an intimate
knowledge of the Bank, the community and general business strategies. It further
recognizes that the participation of its Directors and its non-director Advisory
Board members is essential to the Bank’s continued growth and success.
Accordingly, in order to retain and attract knowledgeable Directors, the Bank
adopted the Plan initially in 1986 and now hereby amends, restates, and
continues the Plan, allowing its Directors and Advisory Board members to defer
their Director Fees as hereinafter set forth.

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

ARTICLE II

 

DEFINITIONS

 

2.1           “BANK” means Farmers and Merchants Trust Company of Chambersburg
and any successor thereto.

 

2.2           “BENEFICIARY” means the person or persons designated by a
Participant pursuant to Section 5.5.

 

2.3           “COMMITTEE” means the Personnel Committee of Franklin Financial
Services Corporation, the parent corporation of the Bank. No Director who is a
member of the Committee and also a Participant hereunder shall take any part in
the discussions or voting concerning any determination or discretionary decision
to be made by the Committee in connection with the Director’s benefits
hereunder.

 

2.4           “DEFERRAL ELECTION FORM” shall mean a written agreement between a
Participant and the Bank, whereby a Participant agrees to defer all or a portion
of his or her Director Fees to be earned in the future, and the Bank agrees to
make benefit payments in accordance with the provisions of the Plan.

 

2.5           “DEFERRED BENEFIT ACCOUNT” means the accounts maintained on the
books of the Bank pursuant to Article IV. A separate Deferred Benefit Account
shall be maintained for each Participant to be utilized solely as a device for
the measurement and determination of the amounts to be paid to the Participants
pursuant to the Plan and shall be subject to Article VI hereof. A Participant’s
Deferred Benefit Account shall not constitute or be treated as a trust fund of
any kind. That portion, if any, of a Participant’s Deferred Benefit Account that
is attributable to deferred Director Fees that were earned prior to January 1,
2005, including both the deferred fees and the investment gains or losses
assigned thereto, shall be referred to herein as the Participant’s Deferred
Benefit Subaccount A,  and the balance of a Participant’s Deferred Benefit
Account that is attributable to deferred Director Fees that were earned on or
after January 1, 2005, including both the deferred fees and the investment gains
or losses assigned thereto, shall be referred to herein as the Participant’s
Deferred Benefit Subaccount B.

 

2.6           “DETERMINATION DATE” shall mean each March 31, June 30, September
30 and December 31 of each Plan Year and, for each Participant, the date of
death, the date of Termination for Cause, or the date of Severance, as
applicable.

 

2.7           “DIRECTOR” means each individual who serves on the Bank’s Board of
Directors and, except for the President and Chief Executive Officer of the Bank,
is not otherwise employed by the Bank. Effective on and after July 1, 2006,
Director shall also mean, but solely for purposes of participation in this Plan,
each individual who serves as a member of the Advisory Board, even though such
individuals are not members of the Bank’s Board of Directors. .

 

2.8           “DIRECTOR FEES” means the compensation payable to a Director, as a
Director of the Bank or, on and after July 1, 2006, as a non-director member of
the Advisory Board, including but not limited to meeting and retainer fees.

 

2.9           “EFFECTIVE DATE” of this amendment and restatement means January
1, 2005, and of the Plan as initially established means July 1, 1986.

 

2.10         “FUNDS” mean such mutual funds or combinations of mutual funds or
other funds selected from time to time by the Committee in which a Director who
is a Participant in this Plan may elect, as of any Determination Date, to have
his or her Deferred Benefit Account hypothetically invested or reinvested. The
Participant’s selections will establish the basis upon which future increases or
decreases in the value of his or her Deferred Benefit account will be
determined, but the selections do not obligate the Bank to in fact purchase and
hold the Funds selected. Any and all Funds that may be purchased and held by the
Bank, in its sole and absolute discretion, shall remain titled in, and shall
remain the sole property of, the Bank, subject to the claims of the Bank’s
general creditors.

 

2.11         “PARTICIPANT” means each active Director who has deferred all or a
portion of his or her Director Fees in accordance with Article III and any
former Director who remains entitled to a benefit pursuant to Article V.

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

2.12         “PLAN” means the Farmers and Merchants Trust Company of
Chambersburg Directors’ Deferred Compensation Plan as described in this
instrument, and as amended from time to time.

 

2.13         “PLAN YEAR” means the twelve consecutive month period beginning on
January 1 and ending on December 31 of each year.

 

2.14         “SEVERANCE” of a Participant means his or her voluntary or
involuntary separation from service as a member of the Bank’s Board of Directors
or of the Advisory Board, if applicable, for any reason other than death,
specifically excepting however a Termination For Cause.

 

2.15         “TERMINATION FOR CAUSE” means separation from service as a member
of the Bank’s Board of Directors or of the Advisory Board as a result of willful
misconduct or gross negligence in the performance by the Director of his or her
duties as a Director.

 

ARTICLE III

 

DEFERRAL ELECTIONS

 

3.1           Each Director who elects to defer all or a specified portion of
Director Fees pursuant to the terms provided herein shall execute a Deferral
Election Form prior to the Plan Year for which the deferral shall first occur.

 

3.2           Each Director appointed to the Board of Directors of the Bank or
to the Advisory Board during the course of a Plan Year may file a Deferral
Election Form within the 30 day period after such appointment first becomes
effective to apply with respect to Director Fees to be earned in the future,
including those earned throughout the balance of such Plan Year.

 

3.3           An election to defer Director Fees pursuant to the Plan is
irrevocable and shall continue until the earlier of a Participant’s death,
Severance or Termination For Cause. Notwithstanding the foregoing, a Participant
may change the deferred portion of his or her Director Fees or suspend deferrals
effective for any subsequent Plan Year by executing a new Deferral Election Form
prior to the first day of the Plan Year such change is to be effective.

 

ARTICLE IV

 

DEFERRED BENEFIT ACCOUNT

 

4.1           For recordkeeping purposes only, the Bank shall maintain separate
Deferred Benefit Accounts for each Participant, and within each Deferred Benefit
Account there shall be maintained a Deferred Benefit Subaccount A and a Deferred
Benefit Subaccount B. The existence of these accounts shall not require any
segregation of assets.

 

4.2           The amount of Director Fees that a Participant elects to defer
shall be credited to the Participant’s Deferred Benefit Account throughout each
Plan Year at such time as the Participant would otherwise be entitled to payment
of the Director Fees that are the source of the deferral.

 

4.3           Pursuant to such rules and procedures as may be promulgated by the
Committee from time to time, each Participant may, in advance of any
Determination Date, designate the Fund or Funds in which his or her Deferred
Benefit Account is to be hypothetically invested prospectively, effective
beginning as of such Determination Date. On each Determination Date, the Bank
shall re-value each Participant’s Deferred Benefit Account, based on the
performance of the Fund or Funds selected by the Participant, to reflect the
realized or unrealized gain or loss in the Director’s Deferred Benefit Account
since the last Determination Date.

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

ARTICLE V

 

BENEFITS

 

5.1           Within sixty (60) days of a Participant’s Termination For Cause,
the Bank shall pay to the Participant a lump sum cash distribution, in lieu of
any other benefit provided hereunder, equal to the Participant’s accumulated
deferrals under the Plan up to the date of the Termination for Cause, determined
without regard to interest, earnings, dividends, or realized or unrealized gain,
or, if less due to realized or unrealized losses, equal to the balance in the
Participant’s Deferred Benefit Account as of the date of the Termination for
Cause.

 

5.2           Within sixty (60) days of a Participant’s Severance or death, the
Bank shall pay to the Participant, or in the event of a Participant’s death to
the Participant’s Beneficiary, a deferred benefit. The amount of the deferred
benefit shall be equal to Participant’s Deferred Benefit Account, determined
pursuant to Article IV, as of the Participant’s date of Severance or date of
death.

 

5.3           The portion of the Participant’s deferred benefit credited to the
Deferred Benefit Subaccount A shall be payable as a lump sum, unless, the
Committee, in its sole and absolute discretion, shall determine to pay that
portion of the deferred benefit over an optional payment period of up to five
(5) years. In the event that this portion of the deferred benefit is payable
over such an optional payment period, the principal amount of the deferred
benefit shall be fixed as of the Participant’s date of death or date of
Severance, as applicable, and shall not thereafter increase or decrease.
Payments during any such optional payment period shall be in approximately equal
installments and shall be payable on a monthly, quarterly, or annual basis as
determined by the Committee. The portion of the Participant’s deferred benefit
credited to the Deferred Benefit Subaccount B shall be payable as a lump sum or
over an optional payment period of up to five (5) years, as elected by the
Participant at or in advance of the time of the election to defer the fees
credited to the Subaccount B. In the event that this portion of the deferred
benefit is payable over such an optional payment period, the principal amount of
the deferred benefit shall be fixed as of the Participant’s date of death or
date of Severance, as applicable, and shall not thereafter increase or decrease.
Payments during any such optional payment period shall be in approximately equal
installments and shall be payable on an annual basis.

 

5.4           At the request of a Participant, the Committee, may, in its sole
and absolute discretion, pay all or any part of the Participant’s Deferred
Benefit Subaccount A prior to a date of Severance. Any such distribution shall
be made as of a Determination Date, and no distribution to any such Participant
shall be made more frequently than once per year. At the request of a
Participant, the Committee, may, upon determining that the Participant has
experienced an unforeseeable emergency,  pay all or any part of the
Participant’s Deferred Benefit Subaccount B prior to a date of Severance. If the
Administrator determines that a distribution is necessary on account of the
unforeseeable emergency, the Participant shall receive no more than the amount
of his Deferred Benefit Subaccount B that is necessary to alleviate the
unforeseeable emergency in a single cash payment. Distributions on account of an
unforeseeable emergency are subject to the following rules: (1) a distribution
shall not be deemed on account of an unforeseeable emergency unless the
Participant is experiencing a severe financial hardship on account of an injury
or illness of himself, a spouse or dependent resulting in medical expenses, a
casualty loss of the Participant’s property, an imminent foreclosure on or
eviction from the Participant’s primary residence, or unpaid funeral expenses;
(2) purchase of a residence and payment of educational expenses shall not be
deemed unforeseeable emergencies; (3)  a Participant requesting a distribution
on account of an unforeseeable emergency shall have the burden of presenting to
the Committee evidence of the unforeseeable emergency, and the Committee shall
not approve such request without first receiving such evidence; and (4)  any
amount distributed to a Participant on account of an unforeseeable emergency
shall reduce the amount of the Participant’s benefit that may otherwise become
payable under the Plan.

 

5.5           The Participant may designate a Beneficiary by filing a written
notice of such designation with the Bank in such form as the Bank requires and
may include contingent beneficiaries. The Participant may from time to time
change the designated Beneficiary or Beneficiaries without the consent of such
Beneficiary by filing a new designation in writing with the Bank. (If a
Participant maintains his or her primary residence in a state which has
community property laws, the spouse of a married Participant shall join in any
designation of a Beneficiary or Beneficiaries other than the spouse.)  A
designation shall be effective only if signed by the Participant and accepted

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

by the Bank during the Participant’s lifetime. A designation shall be deemed
automatically revoked if all designated Beneficiaries (including all contingent
Beneficiaries, if any are named) predecease the Participant or if the
Participant names a spouse as the primary Beneficiary and the marriage is
subsequently dissolved. If no designation shall be in effect at the time when
any benefits payable under this Plan shall become due, the Beneficiary shall be
the Participant’s surviving spouse, or, if no spouse is then living, the
Participant’s children equally (with the descendents of any deceased children
taking by right of representation), or, if no spouse or children or other
descendants survive, the representatives of the Participant’s estate.

 

5.6           To the extent required by the law in effect at the time payments
are made, the Bank shall withhold any taxes required by the federal or any state
or local government from payments made hereunder.

 

5.7           In the case of a Participant who is a key employee (as defined in
Internal Revenue Code Section 416(i)) of the Bank or of Franklin Financial
Services Corporation as of the last day of the calendar year preceding the date
a benefit becomes payable hereunder due to a Severance or a Termination For
Cause (or, in the case the benefit becomes payable in the first calendar quarter
of the year, as of the last day of the second preceding calendar year),
distribution of that portion of the Participant’s benefit that is credited to
his Deferred Benefit Subaccount B shall be made or commenced six months after
the date the benefit would otherwise been paid pursuant to the foregoing
provisions of this Article V.

 

ARTICLE VI

 

UNFUNDED PLAN

 

6.1           Benefits are payable as they become due based on the value shown
in the Participant’s Deferred Benefit Account irrespective of any actual
investments the Bank may make to meet its obligations. The Bank is under no
obligation to purchase or maintain any asset or Fund, and any reference to Funds
or investments is solely for the purpose of computing the value of benefits.
Neither this Plan nor any action taken pursuant to the provisions of this Plan
shall create or be considered to create a trust of any kind, or a fiduciary
relationship between the Bank and the Participant, or any other person. To the
extent a Participant or any other person acquires a right to receive payments
from the Bank under this Plan, such right shall be no greater than the right of
any unsecured creditor of Bank.

 

ARTICLE VII

 

ASSIGNMENT

 

7.1           No Participant, Beneficiary or heir shall have any right to
commute, sell, transfer, assign or otherwise convey the right to receive any
payment under the terms of this Plan. Any such attempted assignment shall be
considered null and void.

 

ARTICLE VIII

 

AMENDMENT AND TERMINATION

 

8.1           The Plan may be amended in whole or in part by the Committee at
any time. Notice of any such amendment shall be given in writing to each
Participant and each Beneficiary of a deceased Participant.

 

8.2           Subject to Section 8.3, no amendment hereto shall permit amounts
accumulated pursuant to the Plan prior to the amendment to be paid to a
Participant or Beneficiary prior to the time he or she would otherwise be
entitled thereto.

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

8.3           The Committee reserves the sole right to terminate the Plan at any
time prior to the commencement of payment of benefits, but only in the event
that the Committee shall determine that there has been a change in control of
the Bank (as “change in control” is defined in the regulations promulgated by
the Internal Revenue Service under Internal Revenue Code Section 409A), a
bankruptcy or liquidation of the Bank, or a resolution adopted by the Board of
Directors of the Bank and its parent holding company to terminate all
nonqualified deferred compensation plans they and their affiliates then
maintain, coupled with a concurrent undertaking to not re-establish thereafter
any non-qualified deferred compensation plans for a period of at least five
years. In the event of any such termination, each affected Participant shall be
entitled to a deferred benefit equal to the amount of his or her Deferred
Benefit Account determined under Article IV as of the date of termination of the
Plan.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1           The benefits provided for the Participants under this Plan are in
addition to benefits provided by any other plan or program of the Bank and,
except as otherwise expressly provided for herein, the benefits of this Plan
shall supplement and shall not supersede any plan or agreement between the Bank
and any Participant or any provisions contained herein.

 

9.2           The Plan shall be governed and construed under the laws of the
Commonwealth of Pennsylvania as in effect at the time of its restatement.

 

9.3           The terms of this Plan shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, executors, administrators
and successors.

 

9.4           The interest of any Participant or any Beneficiary receiving
payments hereunder shall not be subject to anticipation, nor to voluntary or
involuntary alienation until distribution is actually made.

 

9.5           All headings preceding the text of the several Articles hereof are
inserted solely for reference and shall not constitute a part of this Plan, nor
affect its meaning, construction or effect.

 

9.6           Where the context admits, words in the masculine gender shall
include the feminine and neuter genders.

 

 

 

FARMERS AND MERCHANTS TRUST

 

COMPANY OF CHAMBERSBURG

 

 

 

 

Effective Date:

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------